Citation Nr: 1103842	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The Board notes that, while the Veteran filed 
his claims with the RO in Wichita, Kansas, the Veteran 
subsequently moved to Missouri, and the SOC was issued by the St. 
Louis, Missouri RO. 

The issue of bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence demonstrates that the Veteran's currently 
diagnosed tinnitus is related to his active service.

2. The evidence does not demonstrate that the Veteran is 
currently diagnosed with malaria or shown to have any residuals 
of malaria.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for tinnitus 
have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2. The criteria for a grant of service connection for malaria 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in August 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
provided notice regarding how disability ratings and effective 
dates are assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; and (3) whether there is 
an indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate 
the Veteran's claim of entitlement to service connection for 
malaria.  Specifically, there is no indication, besides the 
Veteran's own statements, that he was diagnosed with malaria in-
service.  Additionally, the Veteran has not submitted competent 
medical evidence indicating that he currently has malaria, or 
further substantiating evidence suggestive of a linkage between 
his active service and the current disorder.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran submitted written statements and private 
medical records.  Additionally, the RO has obtained the Veteran's 
service treatment records and VA outpatient treatment records.  
The Veteran was afforded a VA medical examination for tinnitus in 
June 2010.  Significantly, the Veteran has not identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  
The Veteran asserts that his tinnitus is related to his active 
service.  Specifically, he contends he was exposed to gunfire at 
the firing range during training.  Additionally, he contends that 
he was exposed to loud noises from helicopters and mortar fire 
while serving in Vietnam.  Lastly, the Veteran stated that he did 
not wear ear protection while in service.  

The Veteran's service treatment records do not demonstrate that 
he was diagnosed with tinnitus during active military service.  
Additionally, the Veteran's discharge examination was void for 
any complaints of tinnitus, however, it does not appear that the 
Veteran was given an audiological examination at that time.  As 
such, there is no evidence of a chronic condition during the 
Veteran's military service.

In an October 2007 statement, the Veteran reported several 
incidents in service where he was under attack from machine guns, 
grenade launchers, and air-to-ground rockets.  Additionally, the 
Veteran noted that he did not wear earplugs while in service.  
Furthermore, the Veteran reported that since leaving service, he 
had ongoing random bouts of decreased hearing and ringing in his 
ears.  Moreover, the Veteran stated that he had not held any jobs 
post-service that could have resulted in acoustic trauma. 

In October 2007, the Veteran attended a VA otolaryngology 
consult.  The Veteran reported complaints of bilateral hearing 
loss and tinnitus.  Additionally, the Veteran reported to the 
doctor that he had tinnitus since he was discharged from service.  
Additionally, the Veteran stated that the tinnitus was a constant 
noise. 

The Veteran submitted a May 2009 medical treatment report from 
his private physician.  The doctor performed an audiological 
examination on the Veteran.  The Veteran reported to the doctor 
that he had noise exposure in-service from helicopters and being 
in close proximity to mortar rounds, sapper attacks, and machine 
guns.  Additionally, he reported having constant bilateral 
tinnitus, which began while serving in the military.  
Furthermore, the Veteran stated that his post-service occupation 
was as a nursery manager.  After examination, the doctor 
concluded that it was more likely than not that the Veteran's 
tinnitus was related to his military noise exposure and it may 
have worsened as a civilian.  The doctor noted that her opinion 
was based on the case history, hearing loss, and onset of 
tinnitus.  

The Veteran was afforded an audiological VA examination in June 
2010.  The Veteran reported a history of tinnitus.  Additionally, 
the Veteran reported exposure to mortar fire while in service.  
Furthermore, the Veteran stated that the onset of tinnitus 
occurred during his time in service.  Moreover, he reported that 
his tinnitus was constant.  Lastly, the Veteran also noted that 
his occupation after discharge was in retail sales.  The examiner 
stated that the audiological test results were unreliable.  
Additionally, the examiner noted that the final test results were 
invalid, and therefore, did not provide a medical opinion as to 
whether the Veteran's tinnitus was caused by his military 
service.  

Based on the above facts, the Board concludes that the evidence 
for and against the Veteran's claim is at least in equipoise.  
While the Veteran did not report tinnitus at the time of his 
separation from active duty, he has indicated that he had 
exposure to loud noises from gunfire in-service and experienced 
constant bilateral tinnitus since he was discharged from service.  
While there is no documentation of this, the Veteran is competent 
to testify to experiencing a ringing in his ears since military 
service.  When lay statements relate to the occurrence of events 
that are observable as a lay person, or the presence of symptoms 
of a disability that are subject to lay observation, they are 
competent evidence.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support the 
existence of a disability even when not corroborated by 
contemporaneous medical evidence).

Additionally, in the May 2009 private medical report, the 
Veteran's private physician stated that the Veteran's tinnitus 
was at least as likely as not related to his military noise 
exposure.  Furthermore, the Veteran reported to his doctor that 
he did not have any occupational or recreational noise exposure 
after service.  

While the Veteran was afforded a VA examination in June 2010 VA 
examination, it has no probative value because the examiner did 
not give an opinion as to whether it is at least as likely as not 
that the Veteran's tinnitus had its onset during active service 
or is related to any in-service disease, event, or injury.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA 
undertakes the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided); Robinson v. 
Shinseki, 557 F.3d 1355 (2009); Combee v. Brown, 34 F.3d 1039 
(1994).  

As stated above, there is competent, probative medical evidence 
linking the Veteran's current tinnitus to his period of active 
service.  Therefore, the Board is of the opinion that the point 
of equipoise in the evidence has been attained.  Because a state 
of relative equipoise has been reached in this case, the benefit 
of the doubt rule will therefore be applied and service 
connection for tinnitus will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  

Malaria

The Veteran seeks entitlement to service connection for malaria.  
The Veteran asserts that he was diagnosed and treated for malaria 
while in Taiwan on leave, from active duty in Vietnam. 

The Veteran's induction and separation examinations did not 
document any diagnosis of malaria.  Additionally, the Veteran's 
service treatment records are void of any complaint of, treatment 
for, or diagnosis of malaria.

Additionally, the evidence of record is void of any VA or private 
medical records of treatment for malaria or residuals of malaria. 
	
	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  
	
Under these circumstances, for the Board to conclude that the 
Veteran has a residual disorder from malaria that had its origin 
during service would be speculation, and the law provides that 
service connection may not be granted on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Simply put, in the absence of a present 
disability that is related to service, a grant of service 
connection is clearly not supportable.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Veteran was advised of the need to submit medical evidence 
demonstrating a current disorder and a nexus between a current 
disorder and service by way of the letter from the RO to him, but 
he has failed to do so.  A claimant has a responsibility to 
present and support a claim for benefits under laws administered 
by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letter of the need to submit medical evidence of a 
current disorder and a relationship between a current disorder 
and an injury, disease or event in service.  Additionally, as a 
layperson, the Veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, service connection for malaria is not 
established in the absence of competent medical evidence of a 
current disorder and competent medical evidence demonstrating a 
relationship between a current disorder and service.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for malaria is denied. 


REMAND

A review of the record discloses that further development is 
necessary prior to the adjudication of the Veteran's claim for 
service connection for bilateral hearing loss.

The Veteran claims that he currently suffers from bilateral 
hearing loss as a result of noise exposure from gunfire while in 
training and mortar attacks while serving in Vietnam.

The first element of service connection is a showing by competent 
medical evidence of a current disability.  Impaired hearing will 
be considered to be a disability under 38 C.F.R. § 3.385 when 
either 1) the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater, 2) when the auditory threshold in at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 26 
decibels or greater, or 3) when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

The Veteran submitted an October 2007 statement with details of 
the acoustic trauma he experienced while in service.  
Additionally, the Veteran related his hearing loss to these in-
service incidents.  

Additionally, the Veteran submitted May 2009 audiological test 
results from his private physician.  While the doctor noted that 
the Veteran's puretone testing revealed mild to moderately severe 
bilateral sensorineural hearing loss, the doctor supplied the 
results of the audiogram in a graphical form that were not 
numerically interpreted.  The Board may not use the results from 
that testing when evaluating the Veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).

The Veteran was afforded a VA examination in June 2010.  The 
Veteran reported that his right ear hearing loss was caused by 
exposure to mortar fire, when a shell exploded on his right side.  
Puretone threshold testing was attempted, but the examiner 
reported that the results were unreliable.  Additionally, the 
examiner stated that the Veteran was instructed several times on 
how to appropriately respond, yet his responses maintained 
inconsistent.  The examiner concluded that the final results were 
considered invalid.  Therefore, the examiner stated that he was 
unable to provide a medical opinion regarding the Veteran's 
current auditory status, and whether or not his hearing loss was 
caused by his military service.  Because the examiner could not 
obtain conclusive results from  the audiological examination, the 
evidence of record still does not show that the Veteran has a 
current hearing loss disability that meets the requirements of 38 
C.F.R. § 3.385.  Therefore, another VA examination is needed in 
order to determine if the Veteran has a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.

The Board notes that it is the Veteran's responsibility to report 
for any scheduled examination and to cooperate in the development 
of the case, as the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  Moreover, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that the "duty to assist" is not a one way 
street, and that a claimant cannot stand idle when the duty is 
invoked by failing to provide important information or otherwise 
failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  As such, while the Board 
acknowledges that, in this instance, the Veteran literally 
"reported" for his June 2010 VA examination, 38 C.F.R. § 3.655 
further requires the full cooperation of the Veteran in the 
examination process, not merely his appearance at the scheduled 
date of the examination.

Significantly, however, to date, the Veteran has not been 
afforded notice that, under 38 C.F.R. § 3.655, where entitlement 
to a benefit in an original compensation claim cannot be 
established or confirmed without a current VA examination, and a 
claimant, without good cause, fails to report for (and fully 
cooperate with) such examination, that claim shall be rated based 
on the evidence of record.  See Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  Accordingly, the Board finds that, prior to 
adjudicating this claim, the Veteran should be contacted and 
advised that the failure to report for and cooperate with an 
examination in conjunction with his original compensation claim 
may result in a denial on the merits insofar as the claim will be 
decided on the evidence of record under 38 C.F.R. § 3.655 
(2010).  

Accordingly, the case is REMANDED for the following action:

1)	The Veteran should be contacted and advised 
by letter that the failure to report for and 
cooperate with an examination in conjunction 
with an original compensation claim may 
result in a denial on the merits insofar as 
the claim will be decided on the evidence of 
record under 38 C.F.R. § 3.655.

2)	The AMC should arrange for the Veteran to 
undergo a VA audiological examination.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  

The examiner is asked to review and consider 
the significance of the Veteran's May 2009 
private audiological examination and 
findings.  Additionally, the examiner should 
also expressly consider the Veteran's 
reported history of in-service noise exposure 
documented in his October 2007 statement. 

The examiner should specify whether it is at 
least as likely as not that the Veteran's 
hearing loss was caused by any event or 
incident in service, including the Veteran's 
reports of in-service noise exposure.  

The examiner should clearly outline the 
rationale and discuss the medical principles 
involved for any opinion expressed. 

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  If the 
claim is denied, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


